On August 24, 1994, the defendant was sentenced to the Montana State Prison for a term of ten (10) years for the crime of Theft, a Felony. He is designated a non-dangerous offender for purpose of parole eligibility and the Court strongly recommends that in the event he is paroled such parole be only to a Pre-Release Center. The defendant is given credit for eighty-nine (89) days previously served in custody at the Mineral County Jail. Five (5) years of the aforementioned sentence are hereby suspended subject to conditions as stated in the August 24,1994 Judgment.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision *8of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 19th day of April, 1995.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 16th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Francis Deyo for representing himself in this matter.